DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinold et al. (U.S. Patent 3,952,433).
Heinold discloses a locking system including a pin (18) having a groove (13) on the exterior surface.  There is an adapter (4) with an interior passage configured as claimed (Figure 3).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berchem et al. (U.S. Patent 3,952,433).
Berchem discloses a locking system including a pin (9) having a groove (29) on the exterior surface.  There is an adapter (11) with an interior passage (11) configured as claimed (Figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (U.S. Patent 4,918,843) in view of Garman (U.S. Patent 5,205,057).
Kiesewetter discloses a ground engaging tool locking system including a pin (22) having a groove (70) on its exterior surface and configured to receive a biasing element (20).  An adapter (12) having an interior passage (30) is configured to receive the pin and biasing element (20).  The passage is wider at the external recess (32) than along the interior bore (30); thereby meeting claim recitations.  Kiesewetter is a stepped configuration.  Garman teaches optional stepped (Figure 6, for example) or tapered (Figure 7, for example) configurations in a tool locking system.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have tapered part of all of the bore as desired in order to suit a particular application since Garman teaches both of these options.
The configuration of the passage meets recitations of claim 2.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter and Garman, as applied above, and further in view of Campomanes (U.S. Patent 7,603,799).
Campomanes teaches an adapter having an interior passage to accommodate a biasing element (38) disposed to contact a central portion of the passage; i.e., axially inward from a narrower portion of the interior passage.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Garman/Kiesewetter such that the groove was located in a central position, such as shown by Campomanes (Figure 1, for example) in order to obtain a desired fit.  Note that while this modification would likely have required a pin with separable parts, there is not anything outside of ordinary skill in this, as Campomanes provides an example of a pin having separable parts.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heinold or Berchem, as applied above, and further in view of Pippins (U.S. Patent 6,757,995).
	Heinold and Berchem do not include a threaded internal passage.  Pippins teaches a pin (38) with a threaded internal passage (62).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Heinold or Berchem with an internal passage in order to obtain a desired locking configuration, in accordance with the teaching of Pippins.

Allowable Subject Matter
Claims 6-8 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 are allowed.

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are moot in view of the new grounds of rejection.  The additional references have been added in order to demonstrate that the instances of Official notices were correct.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671